In a negligence action to recover damages for personal injuries sustained by the plaintiff in a fall from an allegedly defective ladder, manufactured by defendant Greenman, and thereafter sold by defendant Acme Scaffold Company, Inc., to the plaintiff’s employer, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered December 5, 1960 upon a jury verdict in favor of defendants, after trial. Judgment reversed on the law and the facts and a new trial granted, with costs to plaintiff to abide the event. In our opinion, the trial court’s charge to the jury was seriously prejudicial to plaintiff’s case, and deprived him of a fair trial. In the interests of justice a new trial is required. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.